UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7149


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WILLSHAWN JONES,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (7:02-cr-00244-HMH-13)


Submitted:    October 27, 2008              Decided:   January 28, 2009


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willshawn Jones, Appellant Pro Se. Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Willshawn         Jones    appeals         the   district        court’s       order

denying his motion under 18 U.S.C. § 3582(c) (2006).                                 We have

reviewed   the      record    and    find    that       the      § 3582(c)       motion    was

properly   denied      because       Jones       is   ineligible         for     a   sentence

reduction.     See U.S. Sentencing Guidelines Manual § 2D1.1 cmt.

n.10(D)(ii)(II)       (2008).        Accordingly,           we      find    no    reversible

error and affirm the district court’s order.                            United States v.

Jones,   No.   7:02-cr-00244-HMH-13               (D.S.C.        June      6,    2008).     We

dispense     with    oral     argument       because          the       facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                     AFFIRMED




                                             2